1

2

3                           UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                            ***
6    JOEL CARDENAS,                                Case No. 3:15-cv-00476-MMD-CBC
7                                   Petitioner,                ORDER
            v.
8
     DWIGHT NEVEN, et al.,
9
                                Respondents.
10

11

12         Good cause appearing, Petitioner’s second Unopposed Motion for Extension of
13   Time (ECF No. 51) is granted. Petitioner has until the end of November 18, 2019, to
14   oppose Respondents’ Motion to Dismiss (ECF No. 43).
15

16         DATED THIS 4th day of October 2019.
17

18                                                                          ___
                                            MIRANDA M. DU
19                                          CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
